Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 04/26/2021, claims 18, 20, and 21 have been cancelled.  Claims 1-17, 19, and 22-50 are pending.  Claims 22-37, 42, and 50 stand withdrawn without traverse.

Claims 1-17, 19, 38-41, and 43-49 are under current examination.  

All rejections not reiterated have been withdrawn.  

Claim Objections
Claims 38-41 and 43 are objected to because of the following informalities:  
Claims 38-41 and 43 are objected to for depending from a withdrawn claim.  Where possible, claims are to be complete in themselves. MPEP 2173.05(s)
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 9, 10, 43, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6, 9, and 10 are indefinite because these claim identify borate as one of the buffers.  It is unclear whether compositions containing only borate without another buffer fall within the scope of the claim because claim 1, from which claim 6 depends, requires both a buffer and borate or boric acid but claims 6, 9 and 10 define the term “buffer” to include borate (that is to say the claims currently could be interpreted to read on a composition containing a buffer and borate wherein the buffer is also borate).  

Claim 43 is indefinite because the claim appears to recite product by process language; however, the term “means” could be interpreted to refer to an apparatus.  Amending the claim to recite product by process language unambiguously would obviate the rejection.  

The term "stable" in claim 48 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The duration and extent of stability required for a composition to fall within the metes and bounds of the claim is etc.).

Claim 49 recites the phrase “aqueous anhydrous”. This renders the claim indefinite because the phrase is self-contradictory: “anhydrous” means that there is not any water present and “aqueous” requires the presence of water, thus, the claim simultaneously requires the absence and the presence of water. In the interest of compact prosecution, the examiner has interpreted these claims to read on aqueous compositions containing sodium thiosulfate dissolved in water formed by adding solid anhydrous sodium thiosulfate to an aqueous composition. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant’s remarks filed 04/26/2021 did not address the rejection of claims 43 and 48, as replicated above, therefore these rejections are maintained in the absence of persuasive arguments or amendment to address the rejection.  
Applicant’s remark on page 9 that all occurrences of the phrase “aqueous anhydrous” have been deleted is noted; however, the occurrence in claim 49 was not amended to remove “aqueous anhydrous” therefore, the rejection of claim 49 is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38, 40, and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claims 38, 40, and 41 fail to include all the limitations of the claim upon which they depend because each depend from claim 22, which recites a method of making a composition such that boric acid is present in a specific amount.  Claims 38, 40, and 41 are interpreted under 35 USC 112 to contain only the ingredients listed in the claim, and boric acid is not recited.  Therefore these claims fail to include all the limitations of claim 22.  Amending the claim to recite boric acid as recited in claim 22 would obviate the rejection.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 19, 38, 39, 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) in view of Pesic (US 4,778,519; issue date: 10/18/1988).  

With regard to claims 1, 13, 19, 38, 39, 43-45, 47, and 48, in table 8 on page 22, Sherman discloses an example composition comprising sodium thiosulfate, the buffer boric acid, and the solvent WFI (water for injection).  Sherman does not disclose that the sodium thiosulfate is anhydrous sodium thiosulfate and the examiner notes that most references in the disclosure refer to sodium thiosulfate pentahydrate.  Solid anhydrous sodium thiosulfate of the instant invention appears to dissolve in water, and the record at the time of this action has not made clear any structural differences that may exist between a composition formed by adding anhydrous sodium thiosulfate to water relative to any aqueous solution of sodium thiosulfate.  Therefore, although Sherman does not expressly disclose an example composition formed with “anhydrous sodium thiosulfate” as starting material, the examiner considers the preponderance of the evidence to support the conclusion that Sherman’s composition is not patentably distinct from the invention delineated by the instant claims.  The examiner’s position is supported by the following statements in the specification “Sodium thiosulfate (also known as sodium hyposulfite) is a water-soluble thiol compound with the formula Na2S2O3” (page 19); “Sodium thiosulfate for injection as described herein is a sterile solution containing 80 mg/mL (8 g/100 mL) of sodium thiosulfate for intravenous (IV) administration” (page 53); and “The process for preparing the sodium thiosulfate formulation is shown in Fig. 5. Anhydrous sodium thiosulfate was dissolved in sodium phosphate buffer (~10 mM sodium phosphate)” (page 65).  As the Na2S2O3 would be solvated in water into its corresponding anions and cations when dissolved, the 2S2O3·5H2O) would be irrelevant upon dissolution.  It is also noted that the claims are considered obvious because Sherman discloses that the sodium thiosulfate used to generate the pharmaceutical dosage form may be anhydrous (0028).  It would have been prima facie obvious to use this substance to form the solutions for invention described at table 8, page 22 because Sherman suggests doing so.  
Sherman does not disclose the pH of the compositions disclosed in table 8 and discloses a greater amount of boric acid in a single example composition than permitted by the instant claims; however, Sherman’s composition may contain a pH adjuster (0159) and discloses that the pH of the composition should be from 6 to 8 (0043).  
Pesic discloses that pH affects sodium thiosulfate stability (col 9, lines 15-18).  
It would have been prima facie obvious to use boric acid to optimize the pH of the composition for stability of the sodium thiosulfate.  Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The examiner considers arriving at optimal working values for these parameters to be a matter of routine for one having ordinary skill in the art.  In view of the foregoing the examiner considers the range in content of the acid, boric acid, of 0.001 to 0.004, as well as the specific value of 0.004 to be prima facie obvious as the amount of this ingredient could be readily adjusted by one having ordinary skill to achieve a target pH.  The examiner’s position is further supported by the instant application (see, e.g. claims 1, 6, 14, 16, and 17) which 
With regard to the limitations of claims 1 and 43 requiring a buffer in addition to the boric acid, Sherman discloses a pH of between 6 to 8 (0043), and can include one or more buffering agents (0159).  It would be prima facie obvious to use more than one buffering agent because Sherman contemplates doing so in practicing their invention.  
With regard to claims 2-4, 13, and 44, there is 250 mg/mL (i.e. 250 g/L or 25% by weight) sodium thiosulfate in the composition.  This converts to 1.58 M, using a molecular weight of 158 g/mol for sodium thiosulfate.  
With regard to claim 5, as noted above, the examiner considers it prima facie obvious to adjust the amount of pH adjuster, i.e. buffer, in the composition.  
With regard to claims 6, 9, and 10, the buffer includes boric acid, as noted above.
With regard to claims 7 and 8, Sherman does not disclose the pH of the compositions disclosed in table 8; however, Sherman does disclose a target pH of 6-8 (0043) and the composition may contain a pH adjuster and as noted above, the examiner considers it a matter of routine to optimize the pH of a sodium thiosulfate composition in view of Pesic (0159).  
With regard to claim 11, the composition contains WFI (i.e. water for injection).
With regard to claim 12, the composition is for injection into a living patient and is therefore sterile.
With regard to claims 14 and 38, as noted above, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer to achieve an optimal pH for sodium thiosulfate stability.  Claims 14 and 38 require the 
With regard to claims 15, 19, and 39, as noted in the rejection supra, Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The examiner considers arriving at optimal working values for these parameters to be a matter of routine for one having ordinary skill in the art.  
With regard to claims 45-47, Sherman discloses that the composition may be in the form of a kit having a container and the dosage form of sodium thiosulfate (0245).  It would be prima facie obvious to include instructions for prescribing or use with said kit in order to facilitate proper use of the product.  The composition contained in the kit is sterile (0248) and may also contain items such as syringes (0247).  The composition may be in the form of lyophilized sodium thiosulfate (0186).  
With regard to claim 48, the composition comprises sodium thiosulfate, which the examiner considers to fall within the scope of the instant claims for the reasons set forth supra.  Instant claim 48 requires that the sodium thiosulfate not precipitate after sterilization and storage; however, the instant claims are very broad in terms of the duration for which the claimed composition must remain “stable”.  As Sherman makes no mention of the composition precipitating or being unstable, and as all of the structural limitations recited in the instant claims are taught by the prior art, the examiner considers this property, as it is recited in claim 48, to be inherent.  Since the Patent and In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
With regard to claim 49, as noted above, the composition contains 1.58 M sodium thiosulfate.  

Claims 16, 17, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) and Pesic (US 4,778,519; issue date: 10/18/1988) as applied to claims 1-15, 19, 38, 39, and 43-49 above, and further in view of Kutikov et al. (US 2017/0151286; publication date: 06/01/2017).  

The relevant disclosures of Sherman and Pesic are disclosed above.  As noted, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer and/or boric acid to achieve an optimal pH for sodium thiosulfate stability.  Neither reference discloses the buffer substances glycine or tris(hydroxymethyl)aminomethane. 
Kutikov discloses that each of borate, glycine, phosphate, and tri(hydroxymethyl)aminomethane (i.e. tris(hydroxymethyl)aminomethane; CAS Registry No. 77-86-1) each were known at the time the instant invention was filed to serve the purpose of buffering injectable compositions (0185).  
prima facie obvious to use any of the above substances, in combination, in Sherman’s composition for injection because one having ordinary skill in the art would have recognized these as suitable for this purpose.  See MPEP 2144.07.  

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
As reflected in the rejection statements and citation of statutes, the rejections under 35 USC 102 have been withdrawn, therefore the following discussion pertains only to the obviousness rejection.

On page 10, Applicant argues that Sherman does not provide a reason for limiting the quantity of boric acid/borate.  
This argument is addressed in the new grounds of rejection set forth above.  Applicant has not traversed the combination of Sherman with Pesic.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 10, Applicant argues that their range of boric acid/borate is substantially lower than what is presented by Sherman and that Sherman only presents a single formulation in the entire description and includes boric acid twice: once at a 
This argument is not persuasive because preferred embodiments and example compositions do not constitute a teaching away from the broader disclosures.  
See MPEP 2123(I): 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")

Regarding Applicant’s arguments that one having ordinary skill in the art would be incapable of adjusting boric acid based upon Sherman’s disclosure, as an initial matter, the claims are now rejected over Sherman in view of Pesic.  Sherman discloses that the desired pH for the composition is between 6-8 (0043) and Pesic teaches that sodium thiosulfate stability is affected by pH, and the examiner maintains the opinion 

On page 11, Applicant points to MPEP 2141.02(VI) which states that the prior art reference as a whole must be taken into account when assessing obviousness.  Applicant argues that Sherman is primarily directed to assaying preparations of sodium thiosulfate pentahydrate for purity and secondarily concerned with the preparation of sodium thiosulfate itself.  Applicant argues further that example 6 and table 8 constitute the sole disclosure of a formulation for clinical administration.  Applicant argues that one of ordinary skill in the art, when consulting Sherman alone, would conclude that it contained sufficient guidance to make and test STS pentahydrate but provides only a single exemplary formulation and no guidance about how it might be acceptable to modify this.  
Applicant is correct that the prior art must be considered as a whole; however, nothing in Sherman teaches away from the claimed invention.  
See MPEP 2143.01(I): 


In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690.
In the instant case, Applicant merely states the main focus f Sherman.  As each limitation is specifically addressed in the rejection and no argument against the specific modifications proposed by the examiner has been presented, the examiner maintains the obviousness conclusion.  

On page 11, Applicant argues that in the background of Sherman at 0003, the uses listed for STS as a pharmaceutical are mentioned as being for treatment of cyanide poisoning for single use/acute dosage for internal administration and in production of a lotion for tinea versicolor for external topical use.  Applicant argues that .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of treating ototoxicity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 11-12, Applicant argues that it is Applicant’s surprising discovery that a regimen of repeated administrations of STS, timed appropriately during and after rounds of chemotherapy, can reduce ototoxicity without negatively impacting survival.  Applicant argues that the formulation differs for repeat administration and that the formulation, as claimed, differs from that of Sherman.  Applicant argues that although boric acid is generally considered safe, Applicant’s patient population is pediatric cancer patients, therefore it may be useful to reduce the number and quantity of excipients to which this vulnerable population is exposed.  Applicant argues that although Sherman makes mention that formulations of STS can be administered more than once, it provides no guidance on formulations other than the single example presented.  Applicant argues there is no reason one would seek a formulation with a decreased amount of boric acid.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a 
The examiner notes that the alleged unexpected result refers to a method of administering STS and there is no evidence on the record at the time of mailing of this action of a nexus between the claimed formulation and any allegedly unexpected performance.  The differences between the claimed invention and Sherman, including reduced boric acid relative to Sherman’s example, have each been addressed in the rejection above.  The examiner considers the statement “Applicant’s patient population is pediatric cancer patients, therefore it may be useful to reduce the number and quantity of excipients to which this vulnerable population is exposed” (emphasis added) to be speculative.  It is unclear how this statement is intended to traverse the obviousness rejection as there is no benefit of reduced boric acid content established on the record nor is there any evidence to support an allegation of unexpected results in this context.  With regard to the statement that there is no reason one would seek a formulation with a decreased amount of boric acid, the broader disclosure of Sherman embraces compositions having any amount of boric acid to reach the target pH described by Sherman, and Pesic provides motivation to optimize pH to increase sodium thiosulfate stability, therefore motivation to modify the composition exists.

On page 12, Applicant argues that Sherman is exclusively concerned with the preparation and analysis of STS pentahydrate (Emphasis in original).  Applicant argues that although anhydrous sodium thiosulfate is mentioned, this is contradicted by 
This argument is not persuasive foremost because the prosecution history of Sherman US 2017/0129779 is not evidence in the instant case.  Applications are processed independently by the USPTO.  Each application is examined on its own merits for compliance with pertinent statutory requirements.  See In re McDaniel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled that the prosecution of one patent application does not affect the prosecution of an unrelated application.”); In re Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each case is determined on its own merits. In reviewing specific rejections of specific claims, this court does not consider allowed claims in other applications or patents.”).  In this particular case, the arguments cited on page 12 of the remarks appear to pertain to whether or not the prior art cited against the US 2017/0129779 application taught a limitation recited in those claims.  Applicant’s arguments do not address the two specific rationales underlying the obviousness conclusion set forth in the rejection above that (1) an aqueous solution formed by adding sodium thiosulfate pentahydrate to water is not patentably distinct from an aquoues solution formed by adding anhydrous sodium thiosulfate to water because in either case one is left with an aqueous solution of sodium thiosulfate, and (2) it would be prima facie obvious to use anhydrous sodium thiosulfate to form Sherman’s composition because Sherman indicates that this is included in the invention:  “The term ‘sodium thiosulfate’ includes anhydrous…” (0028). Clearly, Sherman teaches using anhydrous sodium thiosulfate as well as sodium thiosulfate pentahydrate to form their composition.  See above regarding preferred embodiments and example compositions (MPEP 2123). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15, 19, 38, 39, 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,792,363 in view of Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) and further in view of Pesic (US 4,778,519; issue date: 10/18/1988).  


The claims of the ‘363 patent embrace anhydrous sodium thiosulfate, a method of making thereof, and a method of using thereof.  
The claims of the ‘363 patent are silent with respect to the details of formulating the anhydrous sodium thiosulfate; however, such was known in the art.  
Sherman discloses a formulation containing sodium thiosulfate, including anhydrous sodium thiosulfate (title, abstract, 0028).  
It would have been prima facie obvious to formulate the anhydrous sodium thiosulfate embraced by the ‘363 patent according to Sherman because one having ordinary skill in the art would recognize Sherman’s formulations to be suitable for 
With regard to claims 1, 13, 19, 38, 39, 43-45, 47, and 48, in table 8 on page 22, Sherman discloses an example composition comprising sodium thiosulfate, the buffer boric acid, and the solvent WFI (water for injection).  Sherman does not disclose that the sodium thiosulfate is anhydrous sodium thiosulfate and the examiner notes that most references in the disclosure refer to sodium thiosulfate pentahydrate.  As solid anhydrous sodium thiosulfate of the instant invention appears to dissolve in water, the examiner interprets the claims to embrace compositions having been made by adding anhydrous sodium thiosulfate to water or an aqueous solution.  The record at the time of this action has not made clear any structural differences that may exist between a composition formed by adding anhydrous sodium thiosulfate to water relative to any aqueous solution of sodium thiosulfate, therefore, although Sherman does not expressly disclose a composition formed with “anhydrous sodium thiosulfate” as starting material, the examiner considers the preponderance of the evidence to support the conclusion that Sherman’s composition falls within the scope of the invention delineated by the instant claims.  The examiner’s position is supported by the following statements in the specification “Sodium thiosulfate (also known as sodium hyposulfite) is a water-soluble thiol compound with the formula Na2S2O3” (page 19); “Sodium thiosulfate for injection as described herein is a sterile solution containing 80 mg/mL (8 g/100 mL) of sodium thiosulfate for intravenous (IV) administration” (page 53); and “The process for preparing the sodium thiosulfate formulation is shown in Fig. 5. Anhydrous sodium thiosulfate was dissolved in sodium phosphate buffer (~10 mM sodium phosphate)” 2S2O3 would be solvated in water into its corresponding anions and cations when dissolved, the “anhydrous” character (i.e. lacking water in the crystalline or amorphous solid as opposed to e.g. the pentahydrate Na2S2O3·5H2O) would be irrelevant upon dissolution.  It is also noted that the claims are considered obvious because Sherman discloses that the sodium thiosulfate used to generate the pharmaceutical dosage form may be anhydrous (0028).  It would have been prima facie obvious to use this substance to form the solutions for invention described at table 8, page 22 because Sherman suggests doing so.  
Sherman does not disclose the pH of the compositions disclosed in table 8 and discloses a greater amount of boric acid in a single example composition than permitted by the instant claims; however, Sherman’s composition may contain a pH adjuster (0159).  
Pesic discloses that pH affects sodium thiosulfate stability (col 9, lines 15-18).  
It would have been prima facie obvious to use boric acid to optimize the pH of the composition for stability of the sodium thiosulfate.  Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The examiner considers arriving at optimal working values for these parameters to be a matter of routine for one having ordinary skill in the art.  In view of the foregoing the examiner considers the range in content of the acid, boric acid, of 0.001 to 0.004, as well as the specific value of 0.004 to be prima facie obvious as the amount of this ingredient could be readily adjusted by one having ordinary skill to achieve a target pH.  The examiner’s position is further supported by the instant application (see, e.g. claims 1, 6, 14, 16, and 17) which 
With regard to the limitations of claims 1 and 43 requiring a buffer in addition to the boric acid, Sherman discloses a pH of between 6 to 8 (0043), and can include one or more buffering agents (0159).  It would be prima facie obvious to use more than one buffering agent because Sherman contemplates doing so in practicing their invention.  
With regard to claims 2-4, 13, and 44, there is 250 mg/mL (i.e. 250 g/L or 25% by weight) sodium thiosulfate in the composition.  This converts to 1.58 M, using a molecular weight of 158 g/mol for sodium thiosulfate.  
With regard to claim 5, as noted above, the examiner considers it prima facie obvious to adjust the amount of pH adjuster, or buffer in the composition.  
With regard to claims 6, 9, and 10, the buffer includes boric acid, as noted above.
With regard to claims 7 and 8, Sherman does not disclose the pH of the compositions disclosed in table 8; however, Sherman does disclose a target pH of 6-8 (0043) and the composition may contain a pH adjuster and as noted above, the examiner considers it a matter of routine to optimize the pH of a sodium thiosulfate composition in view of Pesic (0159).  
With regard to claim 11, the composition contains WFI (i.e. water for injection).
With regard to claim 12, the composition is for injection into a living patient and is therefore sterile.
With regard to claims 15, 19, and 39, as noted in the rejection supra, Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The 
With regard to claims 14 and 38, as noted above, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer to achieve an optimal pH for sodium thiosulfate stability.  Claims 14, 18, and 38 require the buffer to be sodium phosphate.  Sherman discloses further that the composition may contain phosphate buffered saline (183), which one having ordinary skill in the art would recognize could be adjusted to have amounts of sodium (saline) and phosphate to achieve an optimal pH for the composition (see MPEP 2144.05(II)(A)).  
With regard to claims 45-47, Sherman discloses that the composition may be in the form of a kit having a container and the dosage form of sodium thiosulfate (0245).  It would be prima facie obvious to include instructions for prescribing or use with said kit in order to facilitate proper use of the product.  The composition contained in the kit is sterile (0248) and may also contain items such as syringes (0247).  The composition may be in the form of lyophilized sodium thiosulfate (0186).  
With regard to claim 48, the composition comprises sodium thiosulfate, which the examiner considers to fall within the scope of the instant claims for the reasons set forth supra.  Instant claim 48 requires that the sodium thiosulfate not precipitate after sterilization and storage; however, the instant claims are very broad in terms of the duration for which the claimed composition must remain “stable”.  As Sherman makes no mention of the composition precipitating or being unstable, and as all of the structural limitations recited in the instant claims are taught by the prior art, the examiner considers this property, as it is recited in claim 48, to be inherent.  Since the Patent and In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
With regard to claim 49, as noted above, the composition contains 1.58 M sodium thiosulfate.  

Claims 16, 17, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,792,363 in view of Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) and Pesic (US 4,778,519; issue date: 10/18/1988) as applied to claims 1-15, 19, 38, 39, and 43-49 above, and further in view of Kutikov et al. (US 2017/0151286; publication date: 06/01/2017).  

The relevant limitations of the ‘363 patent and the disclosures of Sherman and Pesic are disclosed above.  As noted, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer to achieve an optimal pH for sodium thiosulfate stability.  Neither reference discloses the buffer substances glycine or tris(hydroxymethyl)aminomethane. 
Kutikov discloses that each of borate, glycine, phosphate, and tri(hydroxymethyl)aminomethane (i.e. tris(hydroxymethyl)aminomethane; CAS Registry No. 77-86-1) each were known at the time the instant invention was filed to serve the purpose of buffering injectable compositions (0185).  
prima facie obvious to use any of the above substances in Sherman’s composition for injection because one having ordinary skill in the art would have recognized these as suitable for this purpose.  See MPEP 2144.07.  

Claims 1-15, 19, 38, 39, 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 30-34 of copending Application No. 17/005,997 in view of Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) and further in view of Pesic (US 4,778,519; issue date: 10/18/1988).  


The claims of the ‘997 application embrace anhydrous sodium thiosulfate.
The claims of the ‘997 application patent are silent with respect to the details of formulating the anhydrous sodium thiosulfate; however, such was known in the art.  
Sherman discloses a formulation containing sodium thiosulfate, including anhydrous sodium thiosulfate (title, abstract, 0028).  
It would have been prima facie obvious to formulate the anhydrous sodium thiosulfate embraced by the ‘997 application according to Sherman because one having ordinary skill in the art would recognize Sherman’s formulations to be suitable for administering in methods of preventing cisplatin-induced ototoxicity or for other medical uses (MPEP 2144.07). 
With regard to claims 1, 13, 19, 38, 39, 43-45, 47, and 48, in table 8 on page 22, Sherman discloses an example composition comprising sodium thiosulfate, the buffer boric acid, and the solvent WFI (water for injection).  Sherman does not disclose that the sodium thiosulfate is anhydrous sodium thiosulfate and the examiner notes that most references in the disclosure refer to sodium thiosulfate pentahydrate.  As solid 2S2O3” (page 19); “Sodium thiosulfate for injection as described herein is a sterile solution containing 80 mg/mL (8 g/100 mL) of sodium thiosulfate for intravenous (IV) administration” (page 53); and “The process for preparing the sodium thiosulfate formulation is shown in Fig. 5. Anhydrous sodium thiosulfate was dissolved in sodium phosphate buffer (~10 mM sodium phosphate)” (page 65).  As the Na2S2O3 would be solvated in water into its corresponding anions and cations when dissolved, the “anhydrous” character (i.e. lacking water in the crystalline or amorphous solid as opposed to e.g. the pentahydrate Na2S2O3·5H2O) would be irrelevant upon dissolution.  It is also noted that the claims are considered obvious because Sherman discloses that the sodium thiosulfate used to generate the pharmaceutical dosage form may be anhydrous (0028).  It would have been prima facie 
Sherman does not disclose the pH of the compositions disclosed in table 8 and discloses a greater amount of boric acid in a single example composition than permitted by the instant claims; however, Sherman’s composition may contain a pH adjuster (0159).  
Pesic discloses that pH affects sodium thiosulfate stability (col 9, lines 15-18).  
It would have been prima facie obvious to use boric acid to optimize the pH of the composition for stability of the sodium thiosulfate.  Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The examiner considers arriving at optimal working values for these parameters to be a matter of routine for one having ordinary skill in the art.  In view of the foregoing the examiner considers the range in content of the acid, boric acid, of 0.001 to 0.004, as well as the specific value of 0.004 to be prima facie obvious as the amount of this ingredient could be readily adjusted by one having ordinary skill to achieve a target pH.  The examiner’s position is further supported by the instant application (see, e.g. claims 1, 6, 14, 16, and 17) which indicates that the claimed invention embraces compositions where a target pH is arrived at by combinations of buffering agents.  
With regard to the limitations of claims 1 and 43 requiring a buffer in addition to the boric acid, Sherman discloses a pH of between 6 to 8 (0043), and can include one or more buffering agents (0159).  It would be prima facie obvious to use more than one buffering agent because Sherman contemplates doing so in practicing their invention.  
claims 2-4, 13, and 44, there is 250 mg/mL (i.e. 250 g/L or 25% by weight) sodium thiosulfate in the composition.  This converts to 1.58 M, using a molecular weight of 158 g/mol for sodium thiosulfate.  
With regard to claim 5, as noted above, the examiner considers it prima facie obvious to adjust the amount of pH adjuster, or buffer in the composition.  
With regard to claims 6, 9, and 10, the buffer includes boric acid, as noted above.
With regard to claims 7 and 8, Sherman does not disclose the pH of the compositions disclosed in table 8; however, Sherman does disclose a target pH of 6-8 (0043) and the composition may contain a pH adjuster and as noted above, the examiner considers it a matter of routine to optimize the pH of a sodium thiosulfate composition in view of Pesic (0159).  
With regard to claim 11, the composition contains WFI (i.e. water for injection).
With regard to claim 12, the composition is for injection into a living patient and is therefore sterile.
With regard to claims 15, 19, and 39, as noted in the rejection supra, Sherman discloses formulations containing sodium thiosulfate, boric acid (i.e. a borate buffer) and it was known in the art that pH can be adjusted to stabilize sodium thiosulfate.  The examiner considers arriving at optimal working values for these parameters to be a matter of routine for one having ordinary skill in the art.  
With regard to claims 14 and 38, as noted above, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer to achieve an optimal pH for sodium thiosulfate stability.  Claims 14, 18, and 38 require the buffer to be sodium phosphate.  Sherman discloses further that the composition may 
With regard to claims 45-47, Sherman discloses that the composition may be in the form of a kit having a container and the dosage form of sodium thiosulfate (0245).  It would be prima facie obvious to include instructions for prescribing or use with said kit in order to facilitate proper use of the product.  The composition contained in the kit is sterile (0248) and may also contain items such as syringes (0247).  The composition may be in the form of lyophilized sodium thiosulfate (0186).  
With regard to claim 48, the composition comprises sodium thiosulfate, which the examiner considers to fall within the scope of the instant claims for the reasons set forth supra.  Instant claim 48 requires that the sodium thiosulfate not precipitate after sterilization and storage; however, the instant claims are very broad in terms of the duration for which the claimed composition must remain “stable”.  As Sherman makes no mention of the composition precipitating or being unstable, and as all of the structural limitations recited in the instant claims are taught by the prior art, the examiner considers this property, as it is recited in claim 48, to be inherent.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with the composition of Sherman, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
claim 49, as noted above, the composition contains 1.58 M sodium thiosulfate.  

Claims 16, 17, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 30-34 of copending Application No. 17/005,997 in view of Sherman et al. (US 2017/0129779; publication date: 05/11/2017; cited in the IDS filed on 04/20/2020) and Pesic (US 4,778,519; issue date: 10/18/1988) as applied to claims 1-15, 19, 38, 39, and 43-49 above, and further in view of Kutikov et al. (US 2017/0151286; publication date: 06/01/2017).  

The relevant limitations of the ‘997 application and the disclosures of Sherman and Pesic are disclosed above.  As noted, the examiner considers it prima facie obvious to optimize the content of sodium thiosulfate and amount of buffer to achieve an optimal pH for sodium thiosulfate stability.  Neither reference discloses the buffer substances glycine or tris(hydroxymethyl)aminomethane. 
Kutikov discloses that each of borate, glycine, phosphate, and tri(hydroxymethyl)aminomethane (i.e. tris(hydroxymethyl)aminomethane; CAS Registry No. 77-86-1) each were known at the time the instant invention was filed to serve the purpose of buffering injectable compositions (0185).  
It would have been prima facie obvious to use any of the above substances in Sherman’s composition for injection because one having ordinary skill in the art would have recognized these as suitable for this purpose.  See MPEP 2144.07.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
04/26/2021 have been fully considered but they are not persuasive.

On page 13, Applicant argues that the cited patent and application do not suggest a formulation or a method of treatment as claimed herein.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The instant claims are considered obvious over US Patent No. 10,792,363 and US Serial No. 17/005,997 in view of the prior art cited in the rejections as outlined supra.  In the absence of an argument traversing the rationale underlying the obviousness conclusion, the rejection is maintained.  

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617